Citation Nr: 0903368	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  01-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, rated as 10 percent disabling prior to July 6, 2006 
and from August 6, 2006, and 10 percent disabling based on 
instability from December 4, 2007.  

2.  Entitlement to an increased evaluation for a left knee 
disorder, rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
September 1992.  

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  During the pendency of his appeal 
the veteran moved to the State of Alabama and his claims were 
transferred to the jurisdiction of the Montgomery, Alabama 
RO.  

In September 2003, the veteran presented sworn testimony in 
support of his claims during a hearing on appeal before the 
undersigned acting Veterans Law Judge at the RO in 
Montgomery.

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in August 2004.  

The Board in a March 2007 decision and remand denied the 
veteran's claims for higher ratings for his service connected 
cervical spondylosis and degenerative changes of the lumbar 
spine.  The issues of increased ratings for the right and 
left knee were remanded to provide the veteran another 
orthopedic evaluation.  The veteran was examined by VA in 
December 2007.  As there had been substantial compliance with 
the remand orders the claims were returned to the Board for 
further appellate review.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  Therefore the only issues remaining for 
appellate review are those set out on the title page.  

In January 2006, the veteran submitted a notice of 
disagreement with a December 2002 rating decision which 
assigned October 21, 2005 as the effective date for a 20 
percent rating for a cervical spine disorder.  A July 2007 
rating decision granted an earlier effective date of March 4, 
1999 for the 20 percent rating for the cervical spine.  March 
4, 1999 is the effective date of service connection for the 
veteran's spondylosis of the cervical spine.  As that is the 
earliest possible date on which the evaluation could be 
assigned, the July 2007 rating decision granted the full 
benefit sought.  The issue is therefore moot.  Aronson v. 
Brown, 7 Vet. App. 153, 155 (1994).  


FINDINGS OF FACT

1.  Prior to October 2005, there is no evidence demonstrating 
that either the right or left knee produces limitation of 
motion in flexion to 45 degrees or less.  

2.  Prior to October 2005, there is no evidence demonstrating 
that either the right or left knee produces limitation of 
motion, including as due to pain, in extension to 10 degrees 
or more.  

3.  The VA examiner in October 2005 stated that the veteran 
had additional limitation of motion due to flare-ups or pain 
of from 10 to 15 percent in the right knee.  

4.  The right knee disorder produced severe instability on 
and after May 22, 2006.  

5.  The VA examiner in October 2005 stated that the left knee 
demonstrated an additional limitation of motion of the knee 
of 10 percent due to pain or during flare-ups.  

6.  The left knee disorder does not produce recurrent 
subluxation of lateral instability of the knee.  




CONCLUSIONS OF LAW

1.  Prior to October 21, 2005, the criteria for a rating in 
excess of 10 percent for arthritis of the right knee, were 
not met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).  

2.  The criteria for a 30 percent rating for arthritis of the 
right knee, based on limitation of extension due to pain, 
have been met from October 21, 2005.  38 U.S.C.A. §1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5261 (2008).  

3.  Prior to May 22, 2006, the criteria for a compensable 
percent rating for the right knee, based on impairment due to 
instability, were not met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

4.  From May 22, 2006, the criteria for a 30 percent rating 
for the right knee, based on severe impairment due to 
instability, have been met.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).  

5.  Prior to October 21, 2005, the criteria for a rating in 
excess of 10 percent for arthritis of the left knee have not 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).  

6.  From October 21, 2005, the criteria for a 20 percent 
rating, but no higher, for arthritis of the left knee have 
been met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist.  The Board must first address 
VA's duty to notify and assist claimants.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") held that notice of 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to increased ratings claims and outlined the 
information which must be included in notices to veteran's 
filing a claim for increased ratings.  This included 
notifying the claimant of the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

The veteran's claim was remanded by the Board in August 2004 
to ensure he had been provided with the proper notice.  By 
letters dated in August 2004, August 2005, October 2005 and 
June 2007, VA's foregoing notice requirements were satisfied 
such that a reasonable person could be expected to understand 
what was needed to substantiate his claim, and thus the 
essential fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

The 38 U.S.C.A. § 5103(a) notice requirements also apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2008 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

By his testimony, his written contentions, and the evidence 
he has submitted, the veteran has demonstrated that he knows 
what evidence is required to support his claims for increased 
ratings.  In Short Bear v. Nicholson, 19 Vet. App. 341 
(2005)(per curiam), the Court held that to the extent that 
any notice may have been inadequate with regard to timing, 
the appellant's actual knowledge of what was needed to 
substantiate her claim, prior to adjudication by the Board 
provided a meaningful opportunity to participate in the 
adjudication process.  Consequently, because the appellant 
had actual knowledge of what was required to any notice error 
was nonprejudicial.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted when such impairment is moderate.  A 30 percent 
evaluation will be assigned when the impairment is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

Arthritis due to trauma substantiated by X-ray findings is 
rated as degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joints or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under the 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling , muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as 20 percent with X-
ray evidence of involvement of 2 or more joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, and as 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71, Part 4, Diagnostic code 
5003, 5010 (2008).

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 30 degrees 
warrants a 20 percent rating.  The highest available rating, 
30 percent, is warranted when flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Limitation of extension of the leg to 5 degrees is assigned a 
noncompensable rating.  Limitation of extension to 10 degrees 
is rated as 10 percent disabling.  Extension limited to 15 
degrees is rated as 20 percent disabling.  Extension limited 
to 20 degrees is rated as 30 percent disabling.  Extension 
limited to 30 degrees is rated as 40 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

Factual Background.  The Board granted service connection for 
a bilateral knee injury in a December 1995 decision.  A VA 
examination of the knees was conducted in March 1996.  The 
veteran demonstrated range of motion of the right knee in 
degrees from 0 to 130 degrees.  No redness, heat or swelling 
was noted.  There was no pain with patella compression and no 
instability.  Range of motion of the left knee was from 0 to 
135 degrees.  There was no redness, heat or swelling.  The 
veteran did have tenderness to palpation about the 
patellofemoral joint and pain with patella compression on the 
left.  No instability of the left knee was demonstrated.  X-
rays demonstrated the right knee was normal.  The left knee 
showed fragmentation at the anterior tibial apophysis.  

The RO in a July 1996 rating decision implemented the grant 
of service connection for residuals of a bilateral knee 
injury and assigned a 10 percent rating for the right knee 
and a 10 percent rating for the left knee.  Those ratings 
were based on finding the veteran had arthritis with 
noncompensably disabling painful motion.  Ten percent ratings 
were assigned based on arthritis of a major joint as provided 
at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In March 1999 the veteran submitted his claim for increased 
ratings for his knees.  In support of his claim he submitted 
private medical records.  February 1996 private treatment 
records noted mild ligamentous instability in the left knee.  
Subsequently, in August 1996 no instability was demonstrated.  
August 1996 X-rays of the knees noted no other abnormalities 
than an old history of Osgood Schlatter's.  In October 1998 
the veteran brought with him to his evaluation X-rays 
suggestive of patellofemoral articulation chondrolysis.  The 
veteran reported that he had bilateral knee pain, crepitus, 
pain on kneeling and with daily activities.  In his work as a 
product representative he was required to do a good bit of 
kneeling.  The right knee had full range of motion with no 
instability.  November 1998 evaluation found no loss of range 
of motion of the knees with no effusion, increased warmth or 
redness.  X-rays of the right knee in November 1998 revealed 
early degenerative changes with minimal joint effusion.  A 
magnetic resonance imagining (MRI) of the right knee revealed 
joint effusion but no evidence of a meniscal or ligament 
tear.  Another X-ray report dated in November 1998 showed 
degeneration of the meniscus of the right knee.  In January 
1999 the veteran reported difficulty going up and down 
ladders.  He occasionally felt as if his knees were going to 
give way.  Moderate to advanced osteoarthritis of both knees 
was diagnosed.  

A VA examination of the knees was conducted in March 2000.  
The veteran reported having pain and intermittent episodes of 
swelling in both knees.  In general he reported that his left 
knee disorder was more severe than his right, which the 
examiner noted was primarily due to his history of Osgood 
Schlatter's.  The left knee was aggravated by crawling, 
climbing, and extended periods of sitting, driving or riding 
in a vehicle.  Extended periods of weightbearing were also 
bothersome.  

Range of motion of the right knee was from 0 to 125 degrees.  
There was no pain on motion.  Slight patellofemoral grinding 
was noted.  He had tenderness to patellar grind testing with 
a positive patellar grind test.  There was no ligamentous 
instability.  Range of motion of the left knee was from 0 to 
135 degrees with no pain on motion.  There was mild 
tenderness to palpation and he had patellofemoral grind with 
range of motion testing.  No ligamentous instability was 
demonstrated.  The examiner stated it was not feasible to 
express to what degree there would be additional functional 
impairment due to flare-ups or with use in degrees.  March 
2000 VA X-rays revealed a minor aging change with a small 
spur at the lateral right tibial joint margin but were 
otherwise normal. 

The RO in an April 2000 rating decision continued the 10 
percent rating for chondromalacia of the right knee and the 
10 percent rating for chondromalacia of the left knee.  The 
veteran appealed the denial of increased disability ratings 
to the Board.  

In October 2000 the veteran appeared and gave testimony 
before a Decision Review Officer at the RO.  He was taking 
medication for his knee pain.  He had difficulty climbing 
stairs.  Excessive walking and squatting were painful.  They 
caused swelling of his knees.  (T-2).  The veteran was a 
sales representative.  His job required he spend most of his 
time in his car or traveling from location to location.  That 
caused his knees to ache.  Excessive walking also caused 
swelling.  He was still able to cut his grass, but he had 
difficulty lifting, crawling or doing yard work, playing with 
his children, or crawling on the floor.  He avoided squatting 
and climbing.  (T-3).  If he spent an hour walking 
vigorously, two days later his knees would be puffy.  He sort 
of had a limp and an altered gait.  (T-5).  

Private medical records include August 2001 X-rays of the 
right and left knees.  They revealed the knees looked normal 
with no osseous soft tissue abnormalities.  March 2002 
private treatment records indicated the veteran had 
subpatellar crepitus and tenderness, bilaterally.  

In September 2003 the veteran appeared and gave testimony 
before the undersigned Acting Veterans Law Judge.  The 
veteran said it hurt to get up and walk after sitting in his 
car and driving.  He no longer ran for exercise.  As a result 
he had gained weight.  (T-5).  When he had to squat he needed 
to hold on to the wall or something else to get up.  (T-6).  
When he had to do yard work he wore knee pads.  He had loss 
of range of motion of both knees.  (T-7).  

The veteran's spouse in an August 2004 letter stated that 
when she and the veteran go for walks, the veteran had 
problems just trying to keep up with her.  It caused him 
pain.  She would observe his behavior and know he was hurting 
even though he did not complain.  

A VA examination of the joints was conducted on October 21, 
2005.  The veteran reported the same symptoms in both knees, 
but stated the symptoms were more severe in the right knee.  
He had stiffness and pain that was aggravated by sitting down 
and getting up from a seated position.  When his work 
required climbing, crawling, and prolonged driving, it 
increased his pain and he had a sense of buckling.  He had 
flare-ups on an average of every two weeks.  The flare-ups 
took a week to resolve.  He used a knee brace on occasion, 
more often for the right knee.  He was employed as a salesman 
for a heavy duty machine company.  His job required driving 
and getting in and out of tight spaces.  He took Tylenol for 
his pain.  

The examiner observed that the veteran did not appear in pain 
and walked without a limp.  Range of motion of the right knee 
was from 0 degrees extension to 120 degrees flexion.  The 
veteran exhibited patellofemoral crepitus and pain.  There 
was no joint effusion, heat or tenderness.  There was no 
anterior-posterior or lateral-medial instability.  McMurray's 
test, and torsion and pivot shift testing were negative.  
There was a 10 to 15 percent increase in loss of motion due 
to pain after repetitive use.  

Range of motion of the left knee was from 0 degrees extension 
to 120 degrees flexion.  There was patellofemoral crepitus 
and pain.  No joint effusion, joint line tenderness or 
increased heat were present.  No instability was noted.  
McMurray's test and torsion and pivot shift were negative.  
There was a 10 percent increase in loss of motion due to pain 
after repetitive use.  X-rays of the left knee revealed 
suprapatellar bursa soft tissue swelling.  The joint surfaces 
were otherwise smooth.  No degenerative changes were seen.  
The joint spaces were well maintained.  

The veteran submitted his records of treatment from Dr. P. 
dated between May 2006 and August 2006.  On May 22, 2006, the 
veteran complained of pain and discomfort in both knees.  He 
complained of catching, locking and giving way of both knees.  
The right knee was worse than the left.  He also had more 
swelling of the right knee.  He had difficulty walking and 
decreased range of motion.  The veteran ambulated with an 
antalgic gait favoring his right lower limb.  He had marked 
effusion of the right knee.  He could flex the right knee to 
110 degrees.  He had a very positive McMurray in the right 
knee with tenderness over the medial and lateral joint line.  
He also had tenderness beneath the lateral patella facet of 
the right knee.  He flexed the left knee to 135 degrees.  
There was no effusion of the left knee, but marked 
subpatellar tenderness particularly over the lateral patellar 
facets.  He had a very positive apprehension sign when 
attempts were made to subluxate both patellae.  There was no 
gross instability of either knee.  

An MRI of the right knee revealed a large joint effusion with 
a complex posterior horn tear involving the posterior horn of 
the medial meniscus and patella femoral arthritis involving 
the patella femoral joint.  Arthroscopic debridement of the 
right knee was recommended.  

An MRI of the left knee demonstrated severe osteoarthritic 
changes involving the patella femoral joint with some 
osteophyte formation.  There was no evidence of a torn 
meniscus of the left knee.  Arthroscopic surgery was 
recommended.  

On July 6, 2006, the veteran had arthroscopic surgery on his 
right knee.  A torn medial cartilage, a torn lateral 
cartilage and irritation of the joint lining were revealed.  
A partial removal of the torn medial cartilage and torn 
lateral cartilage  with trimming of the joint lining were 
performed.  

An August 2006 follow up evaluation noted that the veteran 
had had debridement of the torn portion of the right anterior 
cruciate ligament that left a good remnant of the meniscus 
behind.  The veteran was advised he could still have some 
instability in the right knee later.  He also had a defect 
involving the lateral femoral condyle of his right knee.  Two 
weeks later an unloader brace was applied to the right knee.  

A VA examination of the knees was conducted in December 2007.  
The veteran reported having continuous knee pain.  He also 
reported having popping, weakness and stiffness of his knees.  
Both knees had a tendency to buckle.  He had locking of his 
right knee.  The veteran walked with an antalgic gait.  

Examination of the right knee, revealed it was swollen.  He 
had mild crepitus.  He was able to flex the right knee from 0 
to 100 degrees with pain.  He could extend the right knee to 
0 with pain.  Testing revealed mild lateral instability of 
the right knee.  McMurray's testing was positive.  Repetitive 
testing of the knee caused a 10 percent decrease in range of 
motion of the knee.  

Examination of the left knee revealed mild crepitus.  The 
veteran was able to flex from 0 to 118 degrees with pain.  He 
was able to extend to 0 degrees.  No pain with extension was 
reported.  He had medial joint line tenderness.  Lachman's 
was negative.  The left knee showed increased pain with 
repetitive motion but no decrease in range of motion.  

A January 2008 rating decision assigned a total convalescent 
rating for the right knee for the period from July 6, 2006 to 
August 7, 2006.  A 10 percent rating was assigned thereafter, 
and a separate 10 percent rating was assigned from December 
4, 2007 for instability of the right knee.  

Analysis.  Because this appeal has been ongoing for a lengthy 
period of time, and because the level of a veteran's 
disability may fluctuate over time, the VA is required to 
consider the level of the veteran's impairment throughout the 
entire period.  In this respect, staged ratings are a 
sensible mechanism for allowing the assignment of the most 
precise disability rating-one that accounts for the possible 
dynamic nature of a disability while the claim works its way 
through the adjudication process.  O'Connell v. Nicholson, 21 
Vet. App. 89 (2007).  In another relevant precedent, the 
Court noted that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C.A. § 5110; Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Governing law and regulations provide that disability of the 
knee may be rated based on either or both, limitation of 
motion if arthritis is present, and/or recurrent subluxation 
and instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257, 
5260, 5261 (2008).  See VAOPGCPREC 23-97.  

The Board first considered whether a higher rating should be 
assigned for the right or left knee based on limitation of 
motion.  The 10 percent rating assigned for the right knee by 
the RO in July 1996 was based on the RO's conclusion the 
veteran demonstrated arthritis of the right knee, which is 
considered a major joint.  That 10 percent rating represented 
involvement of a major joint without compensable limitation 
of motion, in either extension or flexion.  The veteran's 
painful motion, clinically shown and noncompensable under 
Codes 5260 and 5261, provides the basis for the current 10 
percent disability ratings under 38 C.F.R. § 4.71a, DC 5003, 
5010 (2008); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) 
(Arthritis manifested by painful motion and substantiated by 
X-rays warrants a 10 percent rating for each affected major 
joint pursuant to DC 5003.); see also 38 C.F.R. § 4.59 (2000) 
(An actually painful joint is entitled to the minimum 
compensable rating for the joint.)  

A higher rating requires evidence of limitation of motion in 
either flexion or extension.  A 10 percent rating is assigned 
with limitation of flexion to 45 degrees and a 20 percent 
rating requires limitation of flexion to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  A review of 
the evidence indicates the veteran has demonstrated flexion 
to 135 degrees on examination in March 1996.  Flexion to 125 
degrees was demonstrated in March 2000.  In October 2005 the 
veteran was able to flex the right knee to 120 degrees.  
Private medical records in May 2006 revealed flexion to 110 
degrees by the right knee.  The December 2007 VA examination 
revealed flexion of the right knee to 100 degrees.  None of 
these examinations revealed limitation of flexion to 45 
degrees or less.  Thus, a higher disability rating under the 
provisions of Diagnostic Code 5260 is not warranted.

A compensable rating based on limitation of extension 
requires limitation to 10 degrees for a 10 percent rating and 
limitation of extension to 15 degrees for a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  The 
veteran has consistently been able to extend the right knee 
to 0 degrees.  Thus, a higher disability rating under the 
provisions of Diagnostic Code 5261 is not warranted.

Range of motion of the left knee has been demonstrated as 
follows:  Flexion of the left knee to 135 degrees was 
recorded in March 1996 and March 2000.  In October 2005, the 
veteran flexed the left knee to 120 degrees.  In May 2006, he 
flexed the left knee to 135 degrees.  The December 2007 VA 
examination revealed 118 degrees of flexion of the left knee.  
Thus, there is no evidence of limitation of flexion of the 
left knee to 45 degrees or less, as required for a 
compensable rating based on limitation of flexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2008).  

There is no evidence of limitation of left knee extension, as 
the veteran has repeatedly been able to extend his left knee 
fully to 0 degrees.  Thus, a higher disability rating under 
the provisions of Diagnostic Code 5261 is not warranted.

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see also 
38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991) the Court noted that Section 4.40 
recognizes that "functional loss" may be caused by pain "on 
use" or a "limitation of flexion" and that functional loss 
caused by either factor should be compensated at the same 
rate.  

In August 1998 the General Counsel in VAOPGPREC 9-98 
explained that 38 C.F.R. §§ 4.40, 4.45 and 4.59 must be 
considered when assigning evaluations under Diagnostic Codes 
5003 and 5010.  The General Counsel explained that when 
rating the veteran's functional loss it must clearly be 
explained what role pain played in the rating decision.  See 
Smallwood v. Brown, 10 Vet. App. 93, 99 (1997).  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

The Board reviewed the evidence to determine if there was 
limitation of motion due to pain, with flare-ups or with 
repetitive motion consistent with limitation of flexion to 
less than 45 degrees or limitation of extension to 10 degrees 
or more.  

The VA examiner in March 1996 did not comment on any 
limitation of motion due to pain, flare-ups or from 
repetitive use.  In March 2000 the VA examiner stated it was 
not feasible to express in degrees to what degree there would 
be additional limitation of motion.  The first evidence which 
relates the veteran's knee pain to limitation of motion is 
found in the October 2005 VA examination report where the VA 
examiner stated that pain caused a 10 to 15 percent 
additional loss of motion of the right knee.  

Normal range of motion of the knee is from 0 to 140 degrees.  
See 38 C.F.R. § 4.71, Plate II (2008).  Ten percent of that 
figure is 14 degrees of motion, 15 percent would be 
equivalent to loss of 21 degrees of motion.  Even if the 
Board subtracts 10 percent, or 14 degrees, from the degrees 
of flexion demonstrated by the veteran, there is still no 
evidence of limitation of flexion of the right knee of 45 
degrees or less.  There is however, compensable limitation of 
extension.  A loss of 21 degrees of extension, or 15 percent, 
is consistent with a 30 percent rating for loss of extension 
past 20 degrees.  The limitation due to pain on motion of the 
right knee is confirmed in the December 2007 VA examination 
report.  However, as the phenomenon was first documented in 
the October 2005 report, a 30 percent rating based on 
limitation of extension of the right knee due to pain or with 
flare-ups is warranted as of October 2005.  

The VA examiner in October 2005 stated that in his opinion 
there was a 10 percent increase in loss of motion of the left 
knee due to pain or with repetitive use.  Even if the Board 
subtracts 10 percent from the degrees of flexion demonstrated 
by the left knee, there is no evidence of limitation of 
flexion to 45 degrees or less.  Subtracting 10 percent, or 14 
degrees, from the extension to 0 degrees demonstrated by the 
veteran results in a loss of extension within one degree of 
that required for a 20 percent rating due to loss of 
extension to 15 degrees.  Rounding up one degree, results in 
meeting the definition for a 20 percent rating for the left 
knee based on loss of extension.  Therefore, the evidence 
supports assigning a 20 percent rating for the left knee 
based on loss of extension due to pain.  These conclusions 
are also buttressed by the veteran's own statements that he 
experiences pain on walking or standing (activities primarily 
involving extension of the knee) after ten minutes or less.

The Board next considered whether there is evidence 
supporting increased ratings for either the right or left 
knee based on recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).   

In March 1996, no instability of either knee was found on VA 
examination.  While private treatment records in February 
1996 noted mild ligamentous instability of the left knee, 
that finding was not demonstrated subsequently in August 1996 
or October 1998.  In addition, the February 1996 notation 
appears prior to the veteran's claim for an increased rating 
in 1999 and not during the current rating period.  March 2000 
VA examination found no ligamentous instability in either 
knee.  Examination of the knees in October 2005 found no 
lateral instability of either knee.  It is not until May 2006 
that private medical records revealed in the right knee a 
very positive McMurray sign and an MRI revealed a tear of the 
medial meniscus.  Even so there was no gross instability of 
either knee found by the veteran's orthopedic surgeon.  

Nevertheless, the positive McMurray's sign combined with 
documentation of the tear found on the MRI are evidence of 
the catching, locking and giving way of the knee reported by 
the veteran on May 22, 2006.  The Board has concluded there 
is evidence of severe impairment of the of the right knee due 
to instability on and after May 22, 2006.  While the medical 
records subsequent to the veteran's arthroscopic debridement 
of the right knee in July 2006 note only mild instability, 
the Board has found the statements of the veteran in December 
2007 that he has locking of the right knee are credible and 
support a 30 percent rating for severe impairment of the knee 
based on instability after May 2006.  

There is no evidence of any recurrent subluxation or lateral 
instability of the left knee, other than that noted in 
February 1996.  Subsequently, all evaluations found no 
evidence of instability.  In addition, while the veteran does 
have pathology demonstrating severe osteoarthritic changes, 
there is no evidence of torn cartilage or other findings 
indicative of lateral instability either on examination or 
MRI.  We therefore conclude that a separate rating for the 
left knee based on the provisions of 38 C.F.R. § 4.17a, 
Diagnostic Code 5257, is not warranted.  

The veteran has offered testimony and reported to examiners 
that his bilateral knee disorder interferes with his work.  
In essence he has asserted that an extraschedular rating 
should be considered.  The Board does not have the authority 
to assign an extraschedular rating in the first instance, nor 
does this case present an exceptional or unusual disability 
picture which would warrant referral to appropriate VA 
officials for consideration of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), 
instructed that the threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  This requires a comparison 
between the level of severity and symptomatology of the 
claimant's service connected disability with the criteria 
found in the rating schedule for that disability.  The 
veteran has not identified any symptoms of his knees which 
are not contemplated by the Schedule for Rating Disabilities.  
His difficulties with climbing, kneeling, driving, and his 
pain have all been considered when assigning the evaluations 
for his knee.  Referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 10 percent for arthritis of 
the right knee, prior to October 21, 2005, is denied.  

A compensable rating for instability of the right knee, prior 
to May 22, 2006, is denied.  

An 30 percent rating for the arthritis of the right knee, 
based on limitation of extension due pain, from October 21, 
2005, is granted subject to the laws and regulations 
governing the award of monetary benefits.  

A 30 percent rating for severe impairment due to instability 
of the right knee, is granted from May 22, 2006, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  

A disability rating in excess of 10 percent for arthritis of 
the left knee, prior to October 21, 2005 is denied.  

A 20 percent rating for the left knee, based on limitation of 
extension due to pain, from October 21, 2005, is granted 
subject to the laws and regulations governing the award of 
monetary benefits.  

A compensable rating for the left knee, based on recurrent 
subluxation or instability, is denied for the entire time 
period at issue.  




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


